Citation Nr: 0302748	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  00-20 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1943 to December 
1945.  He died in August 1997; the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Buffalo, New York.  The case now returns following a Board 
remand in May 2001.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran was not service-connected for any disability 
at the time of his death.

3.  The veteran died in August 1997 from cardiovascular 
disease; Parkinson's disease, diabetes and chronic 
obstructive pulmonary disease may have contributed to his 
death. 

4.  Neither cardiovascular disease; Parkinson's disease, 
diabetes nor chronic obstructive pulmonary disease was 
present in service, manifested within one year of the 
veteran's discharge from service or etiologically related to 
service, to include the veteran's exposure to ionizing 
radiation during service.

5.  No permanent and total disability of service origin was 
in existence at the time of the veteran's death.

CONCLUSIONS OF LAW

1.  Disability which caused or contributed substantially or 
materially to cause the veteran's death was not incurred or 
aggravated in service, nor may its incurrence or aggravation 
during service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1310 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.312 (2002).

2.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to Chapter 35, Title 38, United States Code 
is not established.  38 U.S.C.A. §§ 3501, 3510 (West 1991); 
38 C.F.R. §§ 3.807(a), 21.3020, 21.3021 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (2 codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  For 
the purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
appellant's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the appellant's claims were most recently considered by the 
RO.  The record reflects that through a statement of the case 
and supplements thereto, as well as the Board's May 2001 
remand, the appellant has been informed of the requirements 
for the benefits sought on appeal, the evidence considered by 
VA, and the reasons for the determinations made relevant to 
the appeal.  Throughout the appeal, to include via letters 
dated in May and November 2000, the RO has requested 
information from the appellant relevant to the veteran's in-
service duty stations, types of duties, and claimed means of 
radiation exposure.  The appellant was specifically requested 
to provide identifying information and release forms such 
that VA could obtain both medical and employment information 
potentially relevant to the appeal.  The Board's May 2001 
remand also advised the appellant as to the enactment of the 
VCAA and indicated that the appellant should be advised to 
submit medical evidence of an etiologic link between the 
veteran's death and radiation exposure or other incident of 
the veteran's active Naval service.  The appellant was 
requested to submit such in the letter issued by the RO in 
June 2001.  Moreover, in the supplemental statement of the 
case issued in November 2002, the RO included recitation of 
the regulations implementing the VCAA.  Such provisions set 
out VA's responsibilities in obtaining records from Federal 
and non-Federal agencies, and in obtaining medical opinions.  
Language specifically identifies the claimant's own 
responsibilities in providing information needed to enable VA 
to obtain evidence and information in support of the claims.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

With respect to the duty to assist, the Board notes that the 
claims file contains service medical and personnel records, 
as well the veteran's death certificate and a statement from 
his treating physician relevant to his health status prior to 
his death.  The claims file also contains a medical opinion 
speaking directly to the cause of the veteran's death.  
Although VA provided the appellant opportunity to submit 
additional evidence, such as an opinion relating the cause of 
the veteran's death to radiation exposure or to other 
incident of service, she has not identified or submitted 
evidence other than that already in the claims file.  The 
Board here notes that absent evidence that the veteran had a 
radiogenic disease, further development pursuant to 38 C.F.R. 
§ 3.311 is not required.  As such, the development completed 
by the RO is in substantial compliance with Board's May 2000 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, neither the appellant nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  In fact, in the 
presentation dated in January 2003, the appellant's 
representative indicated that neither he nor the appellant 
had any additional documents to submit into the record for 
review or consideration and that the appellant had been given 
every opportunity to advance her claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.





Factual Background

Service records, to include the report of examination at 
discharge, are negative for evidence of chronic obstructive 
pulmonary disease, diabetes, cardiovascular disease or 
Parkinson's disease.

During service in the United States Navy, the veteran's 
occupational specialty was Gunner's Mate.  He served on 
vessels stationed in locations to include New York, Florida, 
Rhode Island, Pennsylvania, California, and Japan.  He is in 
receipt of the Asiatic-Pacific star.  Service personnel 
records include certification that the veteran participated 
in the occupation of Japan on board the U.S.S. Pine Island 
from September 28, 1945, to November 10, 1945.

The veteran made no claim of entitlement to VA compensation 
benefits during his lifetime.  He died in August 1997.  The 
death certificate lists the immediate cause of death as 
sudden cardiac death/ventricular fibrillation of minutes' 
duration, due to or as a consequence of acute myocardial 
infarction of hours' duration, due to or as a consequence of 
ischemic heart disease of years' duration.  No other 
significant conditions are listed as having contributed to 
the veteran's death.  Emergency room records reflect that at 
the time of admission the veteran was in full cardiac arrest, 
that treatment was unsuccessful and that he was then declared 
deceased.

The appellant's November 1997 correspondence asserts that the 
veteran was assigned to Naval duty on an island in the 
Pacific and that VA has determined that consumption of 
certain foods on that island caused Parkinson's disease.  She 
indicated that there was no family history of Parkinson's 
disease.

In a letter dated in May 1998, the veteran's private 
physician indicated that prior to death the veteran was being 
treated for Parkinson's disease, diabetes, chronic 
obstructive pulmonary disease, and arteriosclerotic heart 
disease, and also that he had a history of having had 
congestive heart failure.  The physician indicated that the 
veteran appeared to be fairly stable two weeks prior to his 
death, but that he had had a number of serious problems, all 
of which contributed to his death.

In March 2000, the appellant submitted a treatise pertaining 
to Parkinson's disease.  Such sets out that the cause of 
Parkinson's disease is unknown and that the disease is 
progressive and slow to develop.  The appellant also provided 
a statement in which she argued that the veteran had fought 
in the Pacific during World War II, moving from one island to 
the next until he reached Japan shortly after the atomic 
bombs were detonated.  She indicated that the veteran ate 
native food from the islands and was exposed to radiation 
while in Japan on a tour to witness the destruction caused by 
the bombs.  In June 2000 she more specifically stated that 
the veteran was in the area of the nuclear explosions in 
Nagasaki and Hiroshima.  She also stated that the veteran was 
assigned to Float Plane Tender and PC 1193, with the mission 
to hunt and destroy submarines, and that he was stationed in 
the area of the Pacific islands.  She further stated that he 
was stationed aboard the LST 1193 off the islands during the 
bomb destruction.  

In statements received in August and September 2000, the 
appellant reported that a nurse had advised her that pills 
the veteran was taking for his illnesses weakened his heart.  
In a statement received in December 2000, the appellant 
indicated that the veteran had been involved in island 
fighting and that rations were exchanged for native food 
containing seed and fiber from local plants.  She also 
indicated that the veteran had been on a guided tour of the 
bomb blast areas, subjected to radiation present in the dust 
ingested by breathing and the dust that lodged on uniforms, 
bodies, etc.  

In May 2002, the Defense Nuclear Agency advised VA that to 
develop exposure data, evidence should be submitted showing 
that Parkinson's disease or ischemic heart disease is a 
radiogenic illness.  

In June 2002, VA obtained a medical opinion in the 
appellant's claim.  The VA physician cited review of the 
veteran's records.  The physician opined that the veteran 
died from a myocardial infarction after years of having had 
ischemic heart disease.  The physician stated there was no 
known relationship between Parkinson's disease and radiation 
exposure and also stated it was unlikely that the veteran was 
even exposed to significant radiation while serving in the 
Pacific.  The physician stated that it was more likely than 
not that the veteran's coronary artery disease was just a 
factor of the aging process and that he died from natural 
causes.  The physician stated that it was not unlikely in 
elderly males that they would expire from coronary disease 
without any antecedent radiation or other types of factors.  
The physician noted that the veteran was 75 years old, a 
prime age for Parkinson's disease.  The physician concluded 
that there was no evidence relating radiation exposure to the 
development of coronary artery disease.

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and 
cardiovascular disease, diabetes mellitus or organic disease 
of the nervous system is manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain diseases that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The medical evidence shows that the immediate cause of the 
veteran's death was cardiovascular disease.  The evidence 
does not suggest and the appellant has not contended that 
this disease was present in service or manifested within the 
initial post-service year.  Cardiovascular disease is not a 
disease subject to service-connection or a radio-presumptive 
basis nor is it among the disorders identified under 
38 C.F.R. § 3.311 as radiogenic.  In addition, the appellant 
has neither submitted nor identified scientific or medical 
evidence indicating that cardiovascular disease is a disorder 
that may be induced as a result of exposure to ionizing 
radiation.  Finally, the Board notes that the VA medical 
opinion obtained pursuant to the development ordered by the 
Board indicates that the veteran's cardiovascular disease was 
related to the aging process and unrelated to his military 
service, to include radiation exposure during such service. 

With respect to the contention that Parkinson's disease 
contributed to the veteran's death and was etiologically 
related to service, the Board acknowledges that the claims 
file does contain a statement from the veteran's private 
physician indicating that the veteran had multiple disease 
processes during his lifetime, including Parkinson's disease 
and that, although stable, such diseases did contribute to 
his death.  However, he did not suggest that any of these 
diseases were etiologically related to the veteran's military 
service.  There is no contention or medical evidence 
suggesting that any of these disorders was present in service 
or until years thereafter.  In addition, none of these 
disorders is subject to presumptive service connection on a 
radiation basis, none of the disorders is among the 
radiogenic diseases listed in 38 C.F.R. § 3.311, and the 
appellant has neither identified nor submitted scientific or 
medical evidence indicating that any of these disorders may 
be induced by radiation exposure.  Moreover, the VA physician 
who reviewed the claims folder in June 2002 has indicated 
that there is no known relationship between Parkinson's 
disease and radiation exposure.  He essentially attributed 
the veteran's Parkinson's disease to the aging process.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim.

Dependents' Educational Assistance

For the purposes of administering educational assistance 
benefits under Chapter 35, Title 38, United States Code, the 
child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met:  (1) The 
veteran was discharged from service under conditions other 
than dishonorable; and (2) the veteran has a permanent and 
total service-connected disability; or (3) a permanent and 
total service-connected disability was in existence at the 
time of the veteran's death; or (4) the veteran died as a 
result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3020, 
21.3021.

The appellant's claim seeking entitlement to Chapter 35 
educational benefits was premised upon establishing that the 
veteran's death was service-connected.  The record clearly 
shows that the veteran was not service-connected for any 
disability at the time of his death, and as discussed herein, 
service connection is not warranted for the cause of the 
veteran's death. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

